 
EXHIBIT 10.1
 
 
 
 

--------------------------------------------------------------------------------

 

 
EMPLOYMENT AGREEMENT
 
FOR
 
MICHAEL D. DEVLIN
 
This Employment Agreement (the “Agreement”) is effective as of the 1st day of
October, 2010 (the “Effective Date”), by and between Cape Bank, a New Jersey
chartered stock bank (the “Bank”), with its principal offices at Cape May Court
House, New Jersey, and Michael D. Devlin (“Executive”).  Any reference herein to
the “Company” shall mean Cape Bancorp, Inc., the holding company of the Bank.
 
WHEREAS, Executive is serving as Chief Executive Officer and President of the
Bank and the Bank wishes to assure itself of the services of Executive as an
officer of the Bank for the period provided in this Agreement; and
 
WHEREAS, in order to induce Executive to remain in the employ of the Bank and to
provide further incentive for Executive to achieve the financial and performance
objectives of the Bank, the parties desire to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the terms and conditions hereinafter provided, the parties hereby agree as
follows:
 
1.
POSITION AND RESPONSIBILITIES

 
During the term of this Agreement Executive agrees to serve as Chief Executive
Officer and President of the Bank, and will perform all duties and will perform
all duties and will have all powers generally associated with such
position.  Without limiting the generality of the foregoing, Executive will be
responsible for the overall management of the Bank, and shall be responsible for
establishing the business objectives, policies and strategic plans of the Bank,
in conjunction with the Board of Directors of the Bank (the “Board”). Executive
also shall be responsible for providing leadership and direction to all
departments or divisions of the Bank, and shall be the primary contact between
the Board and officers and employees of the Bank.  As President and Chief
Executive Officer, Executive shall directly report to the Board.  Executive also
shall be nominated as a member of the Board, subject to election by members or
shareholders of the Bank, as the case may be. Executive also agrees to serve, if
appointed or elected, as a director of the Bank or the Company, and as an
officer and/or director of any subsidiary or affiliate of the Bank or the
Company.
 
2.
TERM

 
(a)           Term and Annual Review.  The term of this Agreement will begin as
of the Effective Date and will continue for twenty-four (24) full calendar
months thereafter.  Within ninety (90) days before each anniversary of the
Effective Date of this Agreement (the “Anniversary Date”), the Chief Executive
Officer of the Bank shall provide a recommendation to the Board of Directors
(“Board”) regarding the renewal or nonrenewal of the Agreement.  On the basis of
the Chief Executive Officer’s recommendation, the disinterested members of the
Board or, in the Board’s discretion, a Committee designated by the Board, will
conduct a
 

 
 

--------------------------------------------------------------------------------

 

 
comprehensive performance evaluation and review of Executive for purposes of
determining whether to extend this Agreement for an additional year, and the
results thereof, along with the Chief Executive Officer’s recommendation, will
be included in the minutes of the Board’s or Committee’s meeting, as
applicable.  On the basis of the results of the foregoing, the disinterested
members of the Board or Committee, as applicable, may extend the term of this
Agreement for an additional year such that the remaining term shall be
twenty-four (24) months, and notice of such extension shall be provided to
Executive. If such notice is not provided to Executive, the term of this
Agreement will end twelve (12) months following such Anniversary
Date.   Notwithstanding the foregoing, in the event that at any time prior to
the Anniversary Date the Company or the Bank has entered into an agreement to
effect a transaction which would be considered a Change in Control under Section
7(a) hereof, then the term of this Agreement shall be extended and shall
terminate twenty-four (24) months following the date on which the Change in
Control occurs.
 
(b)           Continued Employment Following Expiration of Term.  Nothing in
this Agreement shall mandate or prohibit a continuation of Executive’s
employment following the expiration of the term of this Agreement, upon such
terms and conditions as the Bank and Executive may mutually agree.
 
3.
LOYALTY AND OUTSIDE ACTIVITIES

 
During the period of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence pursuant to Section 4(d) hereof, Executive will devote all of his
business time, attention, skill and efforts to the faithful performance of his
duties under this Agreement, including activities and duties directed by the
Board.  Notwithstanding the preceding sentence, subject to the approval of the
Board, Executive may serve as a member of the board of directors of business,
community and charitable organizations, provided that in each case such service
shall not materially interfere with the performance of his duties under this
Agreement, adversely affect the reputation of the Bank, or present any conflict
of interest, Executive will present annually to the Board for its review and
prior approval, a list of organizations in which Executive is participating or
proposes to participate.


4.
COMPENSATION AND REIMBURSEMENT

 
(a)           Base Salary.  In consideration of Executive’s performance of the
responsibilities and duties set forth in Section 1, the Bank will provide
Executive the compensation specified in this Agreement.  The Bank will pay
Executive a salary of $300,000 per year (the “Base Salary”).  Such Base Salary
will be payable  in accordance with the customary payroll practices of the
Bank.  During the term of this Agreement, the Board, or a Committee designated
by the Board, will review Executive’s Base Salary at least annually, and the
Board may increase, but not decrease Executive’s Base Salary (except for a
decrease that is not in excess of any decrease that is generally applicable to
all senior management of the Bank).  Any increase in Base Salary will become the
“Base Salary” for purposes of this Agreement.
 
(b)           Bonus and Incentive Compensation.  Executive will be entitled to
participate in any incentive compensation and bonus plans or arrangements of the
Bank.  Such incentive
 

 
2

--------------------------------------------------------------------------------

 

 
compensation will be paid in accordance with the terms of such plans or
arrangements, or on a discretionary basis by the Board or a Committee designated
by the Board.  Nothing paid to Executive under any such plans or arrangements
will be deemed to be in lieu of other compensation to which Executive is
entitled under this Agreement.
 
(c)           Benefit Plans.  Executive will be entitled to participate in all
employee benefit plans, arrangements and perquisites substantially equivalent to
those in which Executive was participating or otherwise deriving benefit from
immediately prior to the beginning of the term of this Agreement, subject to the
terms and provisions of such plan documents.  The Bank will not, without
Executive’s prior written consent, make any changes in such plans, arrangements
or perquisites which would adversely affect Executive’s rights or benefits
thereunder, unless such adverse effect resulting from such changes applies
generally in a proportionate manner to all participants under the affected plan,
arrangement or perquisite or such adverse effect is otherwise required by
law.  Without limiting the generality of the foregoing provisions of this
Section 4(c), Executive also will be entitled to participate in or receive
benefits under any employee benefit plans including but not limited to, stock
benefit plans, retirement plans, supplemental retirement plans, pension plans,
profit-sharing plans, health-and-accident plans, medical coverage or any other
employee benefit plan or arrangement made available by the Bank in the future to
its senior executives and key management employees, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements.
 
(d)           Vacation and Leave.  Executive will be entitled to paid vacation
time each year during the term of this Agreement (measured on a fiscal or
calendar year basis, in accordance with the Bank’s usual practices), as well as
sick leave, holidays and other paid absences in accordance with the Bank’s
policies and procedures for senior executives.  Any unused paid time off during
an annual period will be treated in accordance with the Bank’s personnel
policies as in effect from time to time.
 
(e)           Expense Reimbursements.  During the term of this Agreement, the
Bank will pay or reimburse Executive for all reasonable travel, entertainment
and other reasonable expenses incurred by Executive during the course of
performing his obligations under this Agreement, including, without limitation,
fees for memberships in such organizations as Executive and the Board mutually
agree are necessary and appropriate in connection with the performance of his
duties under this Agreement, upon substantiation of such expenses in accordance
with applicable policies and procedures of the Bank, provided, however, that in
no event will such reimbursement be made later than sixty (60) days following
the end of the year during which such expense was incurred.
 
5.
WORKING FACILITIES

 
The Bank will provide Executive at his principal place of employment, an office
and other support services and facilities suitable to his position with the Bank
and necessary or appropriate in connection with the performance of his duties
under this Agreement.
 

 
3

--------------------------------------------------------------------------------

 
 
 
6.
TERMINATION AND TERMINATION PAY

 
Subject to Section 7 of this Agreement which governs a termination in the event
of a Change in Control, Executive’s employment under this Agreement may be
terminated in the following circumstances:
 
(a)           Death.  Executive’s employment under this Agreement will terminate
upon his death during the term of this Agreement, in which event Executive’s
estate or beneficiary will receive the compensation due to Executive through the
last day of the calendar month in which his death occurred, and the Bank will
continue to provide for Executive’s family non-taxable medical and dental
benefits for one (1) year after Executive’s death.
 
(b)           Retirement.  This Agreement will terminate upon Executive’s
“Retirement” under the retirement benefit plan or plans of the Bank in which he
participates.  Executive will not be entitled to the termination benefits
specified in Section 6 or 7 hereof in the event of termination due to
Retirement.  For purposes of this Agreement, termination of Executive’s
employment based on retirement shall include termination of Executive’s
employment by the Board for any reason after Executive attains the age of
sixty-five (65).
 
(c)           Disability.
 
 
(i)
The Board may, by written notice, terminate Executive’s employment after having
determined Executive is “Disabled.”  For purposes of this Agreement, Executive
will be considered “Disabled” and the Board will have the right to terminate
this Agreement due to Executive’s Disability, if a physical or mental infirmity
exists that impairs Executive’s ability to substantially perform his duties
under this Agreement and that results in Executive’s becoming eligible for
long-term disability benefits under a long-term disability plan of the Bank (or
if the Bank has no such plan in effect, that impairs Executive’s ability to
substantially perform his duties under this Agreement for a period of one
hundred eighty (180) calendar days).  The Board shall determine in good faith,
based upon competent medical advice and other factors that the Board reasonably
believe to be relevant, whether or not Executive is or continues to be Disabled
for purposes of this Agreement.  As a condition to any benefits, the Board may
require Executive to submit to such physical or mental evaluations and tests as
it deems reasonably appropriate, at the Bank’s expense.

 
 
(ii)
In the event the Board determines that Executive is Disabled, Executive will no
longer be obligated to perform services under this Agreement.  In addition, the
Bank will cause to be continued for a period of two (2) years, life insurance
and non-taxable medical and dental coverage substantially identical to the
coverage maintained by the Bank for Executive prior to his termination,
provided, however, that if earlier, such medical and dental coverage shall cease
on the date Executive becomes eligible for Medicare coverage unless Executive is
covered by family coverage or coverage for

 

 
4

--------------------------------------------------------------------------------

 
 
 
self and a spouse, in which case Executive’s family or spouse shall continue to
be covered for the remainder of the two (2) year period.
 
(d)           Termination for Cause.
 
 
(i)
The Board may by written notice to Executive in the form and manner specified in
this paragraph, immediately terminate Executive’s employment at any time for
“Cause.”  Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause, except for already vested
benefits.  Termination for Cause shall mean termination because of, in the good
faith determination of the Board, Executive’s:

 
 
(1)
material act of dishonesty in performing Executive’s duties on behalf of the
Bank or incompetence in the performance of such duties;

 
 
(2)
willful misconduct that in the judgment of the Board will likely cause economic
damage to the Bank or injury to the business reputation of the Bank;

 
 
(3)
breach of fiduciary duty involving personal profit;

 
 
(4)
intentional failure to perform stated duties under this Agreement after written
notice thereof from the Board;

 
 
(5)
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or

 
 
(6)
material breach by Executive of any provision of this Agreement.

 
 
(ii)
Notwithstanding the foregoing, Executive’s termination for Cause will not become
effective unless a majority of the entire membership of the Board has adopted a
resolution determining that in the good faith opinion of the Board, Executive
was guilty of the conduct described above.  For purposes of this definition, no
act or failure to act by the Executive shall be considered willful, unless done,
or omitted to be done, by him not in good faith without a reasonable belief that
his action or omission was in the best interest of the Bank.

 
(e)           Voluntary Termination by Executive.  In addition to his other
rights to terminate his employment under this Agreement, Executive may
voluntarily terminate employment during the term of this Agreement upon at least
sixty (60) days prior written notice to the Board.  Upon Executive’s voluntary
termination, he will receive only his compensation and vested rights and
benefits to the date of his termination.  Following his voluntary termination
 

 
5

--------------------------------------------------------------------------------

 

 
of employment under this Section 6(e), Executive will be subject to the
restrictions set forth in Sections 9(a) and 9(b) of this Agreement.
 
(f)           Termination Without Cause or With Good Reason.
 
 
(i)
In addition to termination pursuant to Sections 6(a) through 6(e), the Board
may, by written notice to Executive, immediately terminate his employment at any
time for a reason other than Cause (a termination “Without Cause”), and
Executive may, by written notice to the Board, terminate this Agreement at any
time within sixty (60) days following an event constituting “Good Reason,” as
defined below (a termination “With Good Reason”).  Notwithstanding the
foregoing, in the event of Executive’s notice of termination for Good Reason,
the Bank shall have a thirty (30) day period in which to cure the event giving
right to the Good Reason termination, however, the Bank may waive such
right.  Any termination of Executive’s employment, other than Termination for
Cause, shall have no effect on or prejudice the vested rights of Executive under
the Bank’s qualified or non-qualified retirement, pension, savings, thrift,
profit-sharing or stock bonus plans, group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans or other employee benefit plans or programs, or
compensation plans or programs in which Executive was a participant.

 
 
(ii)
Subject to Subsection 6(f)(iv) of this Agreement, in the event of termination
under this Section 6(f), the Bank will, within ten (10) calendar days of
Executive’s termination of employment, make a lump-sum cash payment to Executive
equal to two (2) times Executive’s Base Salary and average bonus earned (other
than signing and retention bonuses) during the three (3) years prior to the year
in which the termination occurs.  In addition, the Bank will cause to be
continued life insurance and medical and dental coverage substantially identical
to the coverage maintained by the Bank for Executive prior to his termination
for a period of two (2) years, at no cost to the Executive, provided, however,
that if earlier, such medical and dental coverage shall cease: (i) on the date
Executive becomes eligible for Medicare coverage unless Executive is covered by
family coverage or coverage for self and a spouse, in which case Executive’s
family or spouse shall continue to be covered for the remainder of the two (2)
year period, or (ii) the date Executive becomes entitled to substantially
similar coverage to that provided by the Bank through another employer.

 
 
(iii)
“Good Reason” exists if, without Executive’s express written consent, any of the
following occurs during the term of this Agreement:

 
 
(1)
a failure to elect or reelect or to appoint or reappoint Executive as Chief
Executive Officer and President;

 

 
6

--------------------------------------------------------------------------------

 

 
 
(2)
a material change in Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Section 1 above;

 
 
(3)
a liquidation or dissolution of the Bank other than liquidations or dissolutions
that are caused by reorganizations that do not affect the status of Executive;

 
 
(4)
a reduction in Executive’s Base Salary or benefits (other than a reduction
authorized under Section 4(a), hereof) or by reduction in salary or material
reduction in benefits below the amount to which Executive was entitled to
receive prior to the Change in Control, provided, however, that a reduction or
elimination of Executive’s benefits under one or more benefit plans maintained
by the Bank as part of a good faith, overall reduction or elimination of such
plans or benefits applicable to all participants in a manner that does not
discriminate against Executive (except as such discrimination may be necessary
to comply with law), will not constitute an event of Good Reason or a material
breach of this Agreement; or

 
 
(5)
a relocation of Executive’s principal place of employment by more than fifty
(50) miles from its location as of the date of this Agreement; or

 
 
(6)
a material breach of this Agreement.

 
 
(iv)
Notwithstanding the foregoing, Executive shall not be deemed to have a
termination of employment unless and until the Executive has a Separation from
Service within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”).  For purposes of this Agreement, a “Separation from
Service” shall have occurred if the Bank and Executive reasonably anticipate
that either no further services will be performed by the Executive after the
date of the termination (whether as an employee or as an independent contractor)
or the level of further services performed will not exceed 49% of the average
level of bona fide services in the thirty-six (36) months immediately preceding
the termination.  For all purposes hereunder, the definition of Separation from
Service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii).   If Executive is a “Specified Employee,” as defined in Code
Section 409A and any payment to be made under Section 6(f) shall be determined
to be subject to Code Section 409A, then if required by Code Section 409A, such
payment or a portion of such payment (to the minimum extent possible) shall be
delayed and shall be paid on the first day of the seventh month following
Executive’s Separation from Service.

 
(g)           Termination and Board Membership.  To the extent Executive is a
member of the Board on the date of termination of employment with the Bank
(other than a termination due
 

 
7

--------------------------------------------------------------------------------

 

 
to Retirement or in connection with a Change in Control), Executive will resign
from the Board immediately following such termination of employment with the
Bank, and this Section 6(g) shall be deemed to constitute notice of Executive’s
resignation for purposes of Section 8 hereof.  Executive will be obligated to
tender this resignation regardless of the method or manner of termination (other
than termination due to Retirement or in connection with a Change in Control),
and such resignation will not be conditioned upon any event or payment.
 
(h)           Changes in Law Affecting the Provision of
Benefits.  Notwithstanding anything herein to the contrary, if as the result of
any change in, or interpretation of, the laws applicable to the payments or
provisions of benefits hereunder, such payments or provisions are deemed illegal
or subject to taxes or penalties, then the Bank shall, to the extent permitted
under such laws, pay to the Executive a cash lump sum payment reasonably
estimated to be equal to the amount of benefits (or the remainder of such
amount) that Executive is no longer permitted to receive in-kind.  Such lump sum
payment shall be required to be made no later than two and one-half months
following Executive’s termination of employment, or if later, within two and
one-half months following a determination that such payment would be illegal or
subject to taxes or penalties.


7.
TERMINATION IN CONNECTION WITH A CHANGE IN CONTROL

 
(a)           Change in Control Defined.  For purposes of this Agreement, a
“Change in Control” means any of the following events:
 
 
(i)
Merger:  The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

 
 
(ii)
Acquisition of Significant Share Ownership:  There is filed, or is required to
be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s or the Bank’s voting securities; provided, however,
this clause (ii) shall not apply to beneficial ownership of the Company’s or the
Bank’s voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities;

 
 
(iii)
Change in Board Composition:  Individuals who constitute the Company’s or the
Bank’s Board of Directors on the Effective Date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the Effective Date whose election
was approved by a vote of at least three-

 

 
8

--------------------------------------------------------------------------------

 
 
 
quarters of the directors comprising the Incumbent Board, shall be, for purposes
of this clause (iii) be considered as though he or she was a member of the
Incumbent Board; or
 
 
(iv)
Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.

 
(b)           Termination.  If within the period ending one year after a Change
in Control, (i) the Bank terminates Executive’s employment Without Cause, or
(ii) Executive voluntarily terminates his employment With Good Reason, the Bank
will, within ten (10) calendar days of the termination of Executive’s
employment, make a lump-sum cash payment to Executive equal to two (2) times
Executive’s Base Salary and average bonus earned (other than signing or
retention bonuses) during the three (3) years prior to the year in which the
termination occurs.  In addition, the Bank will cause to be continued for a
period of two (2) years following such termination, at no cost to the Executive,
life insurance and non-taxable medical and dental coverage substantially
identical to the coverage maintained by the Bank for Executive prior to his
termination, provided, however, that if earlier, such medical and dental
coverage shall cease on the date Executive becomes eligible for Medicare
coverage unless Executive is covered by family coverage or coverage for self and
a spouse, in which case Executive’s family or spouse shall continue to be
covered for the remainder of the two (2) year period.  Notwithstanding anything
herein to the contrary, in the event a benefit is payable under this Section
7(a) and (b), no benefit will be payable under Section 6 of this
Agreement.  Notwithstanding anything herein to the contrary, if as the result of
any change in, or interpretation of, the laws applicable to the payments or
provisions of benefits hereunder, such payments or provisions are deemed illegal
or subject to taxes or penalties, then the Bank shall, to the extent permitted
under such laws, pay to the Executive a cash lump sum payment reasonably
estimated to be equal to the amount of benefits (or the remainder of such
amount) that Executive is no longer permitted to receive in-kind.  Such lump sum
payment shall be required to be made no later than two and one-half months
following Executive’s termination of employment, or if later, within two and
one-half months following a determination that such payment would be illegal or
subject to taxes or penalties.
 
(c)           Separation from Service.  Notwithstanding Sections 7(a) or 7(b)
above, Executive shall not be deemed to have been terminated following a Change
in Control unless and until the Executive has a Separation from Service within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).  For purposes of this Agreement, a “Separation from Service” shall
be interpreted consistent with Section 6(f)(iv) and Treasury Regulation Section
1.409A-1(h)(ii).   If Executive is a “Specified Employee,” as defined in Code
Section 409A and any payment to be made under Section 7(b) shall be determined
to be subject to Code Section 409A, then if required by Code Section 409A, such
payment or a portion of such payment (to the minimum extent possible) shall be
delayed and shall be paid on the first day of the seventh month following
Executive’s Separation from Service.
 
(d)           Survival.  The provisions of this Section 7 and Sections 10
through 20, including the defined terms used in such sections, shall continue in
effect until the later of the expiration of this Agreement or one year following
a Change in Control.
 

 
9

--------------------------------------------------------------------------------

 

(e)           Release.  Notwithstanding anything in this Agreement to the
contrary, Executive shall not be entitled to any payments or benefits under this
Agreement unless and until Executive executes a release of his claims against
the Bank, the Company and their affiliates, and their officers, directors,
successors and assigns, releasing said persons from any and all claims, rights,
demands, causes of action, suits, arbitrations or grievances relating to the
employment relationship other than claims for benefits under tax-qualified plans
or other benefit plans in which Executive is vested, claims for benefits
required by applicable law or claims with respect to obligations set forth in
this Agreement that survive the termination of this Agreement.


8.
NOTICE

 
(a)           Notice of Termination.  A “notice of termination” shall mean a
written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.
 
(b)           Date of Termination.  “Date of termination” shall mean: (i) if
Executive’s employment is terminated for Disability, thirty (30) days after a
notice of termination is given (provided that he shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period), or (ii) if Executive’s employment is terminated for any other reason,
the date specified in the notice of termination.
 
(c)           Good Faith Resolution.  If the party receiving a notice of
termination desires to dispute or contest the basis or reasons for termination,
the party receiving the notice of termination must notify the other party within
thirty (30) days after receiving the notice of termination that such a dispute
exists, and shall pursue the resolution of such dispute in good faith and with
reasonable diligence pursuant to Section 17 of this Agreement.  During the
pendency of any such dispute, the Bank shall not be obligated to pay Executive
compensation or other payments beyond the date of termination.  Any amounts paid
to Executive upon resolution of such dispute under this Section shall be offset
against or reduce any other amounts due under this Agreement.
 
(d)           Delivery of Notice.  Any notices or other communications hereunder
shall be in writing and shall be deemed given if delivered by receipted hand
delivery, mailed  by prepaid registered or certified mail (return receipt
requested) or delivered by recognized overnight courier, to the Bank at the
address set forth in the first paragraph hereof or to the Executive at
Executive’s last known address set forth in the Bank’s books and records.
 
9.
POST-TERMINATION OBLIGATIONS/NON-COMPETE

 
(a)           Non-Solicitation/Non-Compete.  Executive hereby covenants and
agrees that, for a period of one (1) year following his termination of
employment with the Bank (other than a termination of employment following a
change in control), he shall not, without the written consent of the Bank,
either directly or indirectly:
 
 
(i)
solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the

 

 
10

--------------------------------------------------------------------------------

 

 
effect of causing any officer or employee of the Bank, or of any holding company
of the Bank, or any of their respective subsidiaries or affiliates, to terminate
his or her employment and accept employment or become affiliated with, or
provide services for compensation in any capacity whatsoever to, any business
whatsoever that competes with the business of the Bank, or of any holding
company of the Bank, or any of their direct or indirect subsidiaries or
affiliates, that has headquarters or offices within twenty-five (25) miles of
any location(s) in which the Bank, or any holding company of the Bank, has
business operations or has filed an application for regulatory approval to
establish an office;
 
 
(ii)
become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity that competes with the business of the Bank, or any holding company
of the Bank, or any of their direct or indirect subsidiaries or affiliates, that
has headquarters or offices within twenty-five (25) miles of any location(s) in
which the Bank, or any holding company of the Bank, has business operations or
has filed an application for regulatory approval to establish an office; or

 
 
(iii)
solicit, provide any information, advice or recommendation or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any customer of the Bank to terminate an
existing business or commercial relationship with the Bank.

 
(b)           Confidentiality.  Executive recognizes and acknowledges that the
knowledge of the business activities, plans for business activities, and all
other proprietary information of the Bank, or any holding company of the Bank,
as it may exist from time to time, are valuable, special and unique assets of
the business of the Bank, or any holding company of the Bank.  Executive will
not, during or after the term of his employment, disclose any knowledge of the
past, present, planned or considered business activities or any other similar
proprietary information of the Bank, or any holding company of the Bank, to any
person, firm, corporation, or other entity for any reason or purpose whatsoever
unless expressly authorized by the Board or required by law.  Notwithstanding
the foregoing, Executive may disclose any knowledge of banking, financial and/or
economic principles, concepts or ideas which are not solely and exclusively
derived from the business plans and activities of the Bank, or any holding
company of the Bank.  Further, Executive may disclose information regarding the
business activities of the Bank, or any holding company of the Bank, to any bank
regulator having regulatory jurisdiction over the activities of the Bank, or any
holding company of the Bank, pursuant to a formal regulatory request.  In the
event of a breach or threatened breach by Executive of the provisions of this
Section, the Bank, or any holding company of the Bank, will be entitled to an
injunction restraining Executive from disclosing, in whole or in part, the
knowledge of the past, present, planned or considered business activities of the
Bank, or any holding company of the Bank, or any other similar proprietary
information, or from rendering any services to any person, firm,
 

 
11

--------------------------------------------------------------------------------

 

 
corporation, or other entity to whom such knowledge, in whole or in part, has
been disclosed or is threatened to be disclosed.  Nothing herein will be
construed as prohibiting the Bank, or any holding company of the Bank, from
pursuing any other remedies available to the Bank, or any holding company of the
Bank, for such breach or threatened breach, including the recovery of damages
from Executive.
 
(c)           Information/Cooperation.  Executive shall, upon reasonable notice,
furnish such information and assistance to the Bank as may be reasonably
required by the Bank, in connection with any litigation in which it or any of
its subsidiaries or affiliates is, or may become, a party; provided, however,
that Executive shall not be required to provide information or assistance with
respect to any litigation between the Executive and the Bank or any of its
subsidiaries or affiliates.  Executive shall be paid or reimbursed for all
reasonable expenses incurred by Executive in connection with the rendering of
such assistance to the Bank.  Such reimbursement shall occur no later than sixty
(60) days after the end of the calendar year in which Executive incurs such
expense.
 
(d)           Reliance.  All payments and benefits to Executive under this
Agreement shall be subject to Executive’s compliance with this Section 9, to the
extent applicable.  The parties hereto, recognizing that irreparable injury will
result to the Bank, its business and property in the event of Executive’s breach
of this Section 9, agree that, in the event of any such breach by Executive, the
Bank will be entitled, in addition to any other remedies and damages available,
to an injunction to restrain the violation hereof by Executive and all persons
acting for or with Executive. Executive represents and admits that Executive’s
experience and capabilities are such that Executive can obtain employment in a
business engaged in other lines of business than the Bank, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood.  Nothing herein will be construed as prohibiting the Bank,
or any holding company of the Bank, from pursuing any other remedies available
to them for such breach or threatened breach, including the recovery of damages
from Executive.
 
10.
SOURCE OF PAYMENTS

 
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.
 
11.
REQUIRED REGULATORY PROVISIONS

 
Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Bank or any holding company of the Bank, whether pursuant to
this Agreement or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1828(k), and the regulations promulgated thereunder in 12 C.F.R. Part
359.
 
12.
NO ATTACHMENT; SUCCESSORS AND ASSIGNS

 
(a)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by
 

 
12

--------------------------------------------------------------------------------

 

 
operation of law, and any attempt, voluntary or involuntary, to effect any such
action shall be null, void, and of no effect.
 
(b)           This Agreement shall be binding upon, and inure to the benefit of
Executive, the Bank and the Bank’s successors and assigns.
 
13.
ENTIRE AGREEMENT; MODIFICATION AND WAIVER

 
(a)           This Agreement contains the entire agreement of the parties
relating to the subject matter hereof, and supersedes in its entirety any and
all prior agreements, understandings or representations relating to the subject
matter hereof, except that the parties acknowledge that this Agreement shall not
affect any of the rights and obligations of the parties  under any agreement or
plan entered into with or by the Bank pursuant to which the Executive may
receive compensation or benefits except as set forth in Section 6(d) hereof.
 
(b)           This Agreement may not be modified or amended except by an
instrument in writing signed by each of the parties hereto.
 
(c)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.
 
14.
SEVERABILITY

 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
15.
HEADINGS FOR REFERENCE ONLY

 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
16.
GOVERNING LAW

 
This Agreement shall be governed by the laws of the State of New Jersey but only
to the extent not superseded by federal law.
 
17.
ARBITRATION

 
Any dispute or controversy arising under or in connection with this Agreement,
other than a dispute in connection with Section 9 hereof, shall be settled
exclusively by binding arbitration, as an alternative to civil litigation and
without any trial by jury to resolve such
 

 
13

--------------------------------------------------------------------------------

 

 
claims, conducted by a single arbitrator, mutually acceptable to the Bank and
Executive, sitting in a location selected by the Bank within fifty (50) miles
from the main office of the Bank, in accordance with the rules of the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes (“National Rules”) then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.  The Bank and the Executive
shall each pay one-half of the fees and expenses of the single arbitrator and
the payment of the Executive’s legal fees shall be determined under Section 18
of this Agreement.
 
18.
PAYMENT OF LEGAL FEES

 
All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, provided that the dispute or interpretation has been
settled by Executive and the Bank or resolved in Executive’s favor, and such
reimbursement shall occur no later than sixty (60) days after the end of the
year in which the dispute is settled or resolved in Executive’s favor.  The
Executive shall be responsible for all legal fees paid or incurred by Executive
if the dispute or interpretation is resolved in the Bank’s favor.
 
19.
INDEMNIFICATION

 
(a)           Indemnification.  The Bank agrees to indemnify Executive (and his
heirs, executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his service as a director or
officer of the Bank, the Company, or any of its subsidiaries (whether or not he
continues to be a director or officer at the time of incurring any such expenses
or liabilities).  Covered expenses and liabilities include, but are not limited
to, judgments, court costs, and attorneys’ fees and the costs of reasonable
settlements, subject to Board approval, if the action is brought against
Executive in his capacity as an officer or director of the Bank or any of its
subsidiaries.  Indemnification for expenses will not extend to matters related
to Executive’s termination for Cause.  Notwithstanding anything in this Section
19 to the contrary, the Bank will not be required to provide indemnification
prohibited by applicable law or regulation.  The obligations of this Section 19
will survive the term of this Agreement by a period of six (6) years.
 
(b)           Insurance.  During the period for which the Bank must indemnify
Executive, the Bank will provide Executive with coverage under a directors’ and
officers’ liability policy at the Bank’s expense, that is at least equivalent to
the coverage provided to directors and senior executives of the Bank.
 
20.
SUCCESSORS AND ASSIGNS

 
The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.
 

 
14

--------------------------------------------------------------------------------

 
 
 
SIGNATURES


IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officers, and Executive has signed this Agreement, effective as
of the day and date first set forth above.
 
ATTEST:
 
CAPE BANK
           
/s/ Joan B. Ditmars
By:   
/s/ Matthew J. Reynolds
   
Name: Matthew J. Reynolds
   
Title: Compensation Committee Chairman
                 
WITNESS:
 
EXECUTIVE
           
/s/ Guy Hackney
By:   
/s/ Michael D. Devlin
   
Michael D. Devlin

 
 
 
 
15 

--------------------------------------------------------------------------------
